Citation Nr: 0908382	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-10 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the third and fourth fingers, left 
hand.

2.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as gastroesophageal reflex disease (GERD). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1975 to 
October 1979, and from June 1980 to February 1985. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

It appears that the Veteran, in a June 2008 statement, may 
additionally be raising entitlement to service connection for 
a heart disorder and for bilateral hearing loss. Although a 
December 2008 deferred rating decision was issued regarding 
these claims, these issues have not yet been adjudicated by 
the RO.  They are referred to the RO for further 
consideration.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
finger disability has been productive of subjective 
complaints of pain; objective evidence reflects no arthritis 
or ankylosis. 

2.  In-service treatment for possible GERD is shown to be 
acute and transitory and resolved without chronic residuals.   

3.  GERD was not shown for more than two decades following 
separation from service and is not causally related to active 
service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the third and fourth fingers, left 
hand, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes (DCs) 5099-5014 (2008). 

2.  A gastrointestinal disorder, claimed as GERD, was not 
incurred in or aggravated by active duty service.  38 
U.S.C.A. §§ 1131, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159 (as amended), 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

Increased Rating for Residuals of a Fracture, Third and 
Fourth Fingers

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996). 

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's finger disability is rated as 10 percent 
disabling pursuant to DCs 5099-5014. As an initial matter, 
the Board notes that he is left-hand dominant so the ratings 
will be considered for his "major" hand.  In order to be 
assigned a rating in excess of 10 percent, the evidence must 
show:

*	X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations  (20 percent 
under DC 5003); 
*	unfavorable ankylosis of the long and ring finger, 
major extremity (20 percent under DC 5219).

After a careful review of the medical evidence of record, the 
Board finds that a rating in excess of 10 percent is not 
warranted. 

First, arthritis has not been diagnosed.  Specifically, a 
December 2005 private X-ray indicated preserved 
mineralization and alignment of the left hand without 
evidence of fracture, dislocation or bony erosion.  Joint 
spaces were deemed preserved and soft issue was normal.  
Further, a December 2008 VA examiner noted that there was no 
history of flare-ups of joint symptoms.  As arthritis of the 
left hand, with occasional incapacitating episodes, has not 
been shown, a higher rating is not warranted under DC 5003.

Next, unfavorable ankylosis of the long and ring finger has 
not been shown. Ankylosis is defined as a fixation of the 
joint. At the April 2006 VA examination, the examiner 
commented that the Veteran was capable of making a full fist 
and did not exhibit evidence of gross deformities or 
ankylosis.  

Further, upon VA examination in December 2008, the examiner 
noted no ankylosis of one or more digits.  Other evidence of 
record was reviewed and is consistent with these findings.  
As such, the evidence does not show that a higher rating is 
warranted under DC 5219.  In sum, a rating in excess of 10 
percent is not warranted. As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.

The Board has further considered whether referral under the 
provisions of 38 C.F.R. § 3.321(b)(1)(2008) is warranted.  
However, the weight of evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  

In fact, the December 2008 VA examiner commented that the 
Veteran was employed full-time and that his left hand 
disability had no significant effects on his occupation or 
usual daily activities.  Moreover, all his medical care has 
been through VA clinics or private physicians and not 
hospitalization.  Hence, referral for consideration of an 
extra-schedular evaluation is not warranted.

Service Connection for GERD

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records from the Veteran's first tour of 
active duty service do not indicate treatment for GERD.  
During his second tour of duty, in August 1982, he sought 
treatment for abdominal pain and nausea.  He was diagnosed 
with probable GERD; however, in February 1983, he underwent 
an examination which noted a completely normal clinical 
evaluation.  Additionally, he indicated in a report of 
medical history taken at that time that he did not have, nor 
did he ever have, stomach, liver or intestinal trouble.  He 
further denied any frequent indigestion.  

The evidence does not show any additional abdominal 
complaints throughout the remainder of his service.  It 
appears that a Medical Board proceeding was initiated in 
January 1985 due to an orthopedic issue.  He separated from 
service in February 1985 but no separation examination is of 
record.  This suggests that his August 1982 complaints were 
acute and transitory and resolved without chronic residuals.  
As such, the evidence does not show a chronic 
gastrointestinal disorder during service.

Next, post-service evidence does not reflect complaints or 
treatment for gastrointestinal complaints for many years 
after discharge.  Specifically, in a June 1994 enlistment 
examination for the Naval Reserve, the clinical evaluation of 
his abdomen and viscera were normal.  Moreover, he self-
reported that he did not have frequent indigestion.  This 
evidence reflects that he had no gastrointestinal complaints 
approximately 10 years after discharge.

In May 2005, the Veteran filed a claim for unspecified 
service connection.  In September 2005, he clarified that he 
was claiming, among other things, GERD since 1982 but 
reported no treatment.  In support of his claim, he submitted 
his service treatment record noting "prob GE reflux."  
Private treatment records dated in 2005 and 2006 reflect a 
normal clinical evaluation of his abdomen.

In May 2008, for the first time, the evidence shows 
complaints of heartburn especially after eating which 
improved with Tums and Pepcid.  At that time, he was 
diagnosed with epigastric pain.  A diagnosis of GERD was not 
made until the December 2008 VA examination.  In this case, 
the Board emphasizes the multi-year gap between discharge 
from active duty service (1985) and initial reported symptoms 
related to GERD in 2008 (a 20-year gap).  

In this regard, the Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

The Board has additionally considered the Veteran's 
statements that his gastrointestinal disorder began while he 
was in active duty.  In this regard, the Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board has weighed his statements against the absence of 
documented gastrointestinal complaints for many years 
following discharge, including a Reserve examination and 
private treatment records, and finds his more current 
recollections as to symptoms experienced in the distance 
past, made in connection with a claim for benefits as less 
probative.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  

Moreover, the Board finds that the competent evidence does 
not otherwise show that the Veteran's currently-diagnosed 
GERD is related to active service.  Notably, in December 
2008, he underwent a VA examination for purposes of 
evaluating his disorder. The VA examiner opined that the 
Veteran's GERD was less likely than not caused by or a result 
of his complaints while in service.  The opinion was provided 
following an examination and was accompanied by a rationale 
consistent with the evidence of record.  As such, it is found 
to be highly probative.  Significantly, no other competent 
evidence in the claims folder refutes this opinion.

In sum, the Board acknowledges that the Veteran has a current 
diagnosis of GERD.  However, given the lack of a chronic 
disorder noted in service, the absence of identified 
symptomatology for several decades after discharge, and that 
the competent evidence is against a finding of nexus, the 
Board finds that equipoise is not shown and the benefit of 
the doubt rule does not apply.  As such, the Board is unable 
to grant the benefit sought. 

With respect to all the Veteran's claims (increased rating 
and service connection), the Board has also considered the 
statements of the Veteran asserting a relationship between 
these disorders and active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As to the increased rating claim, the Board acknowledges the 
Veteran's belief that his symptoms are of such severity as to 
warrant a higher rating for his disability; however, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record. 

Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
Veteran's assessment of the severity of his disability.

As to the service connection claim, the Board attaches 
greater probative weight to the clinical findings than to the 
Veteran's statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony). 

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the Veteran's increased rating claim, § 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
November 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Further, a May 2008 letter to the Veteran met the 
requirements of Vazquez-Flores.  Specifically, the May 2008 
letter notified the claimant that, to substantiate his claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability and an effect on daily living. 
Moreover, the letter provided him with the correct diagnostic 
criteria used to evaluate a disability for VA compensation 
purposes.  The claim was subsequently readjudicated, and a 
supplemental statement of the case was issued in December 
2008.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. 

Regarding the Veteran's service connection claim, the VCAA 
duty to notify was satisfied by way of a letter sent to the 
Veteran in November 2005 that fully addressed all four notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish both a disability rating and an effective date for 
the disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Specifically, the Veteran submitted 
private treatment records.  Next, a specific medical opinion 
pertinent to the service connection claim was obtained in 
December 2008.  Additionally, medical examinations were 
provided with respect to the Veteran's increased rating claim 
in April 2006 and December 2008. Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for residuals of a fracture 
of the third and fourth fingers, left hand, is denied.

Service connection for a gastrointestinal disorder, claimed 
as GERD, is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


